                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )


                 APPENDIX N TO THE SECOND AMENDED COMPLAINT
       526.    Plaintiff Brett Dugué (“Plaintiff Dugue”), a pilot, is a resident and citizen of Texas

and is currently domiciled in Roanoke, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff Dugue

is a citizen of Texas. Plaintiff Dugue is an employee of American Airlines, Inc.

       527.    Plaintiff Dugue had adverse reactions while wearing the Twin Hill uniform. As a

result, in or about October 2018 he stopped wearing the Twin Hill uniform and began wearing an

alternate uniform. But Plaintiff Dugue continued to experience adverse reactions when he worked

around others who wore the Twin Hill uniforms. Plaintiff Dugue, despite continuing to suffer from

proximity reactions, has not yet reported his proximity reactions to American. This pleading serves

as such notification. Plaintiff Dugue asserts claims against American going forward for any failure

by American to take steps to ameliorate his suffering and for every time in which American assigns

Plaintiff Dugue to work with others who are wearing the Twin Hill uniforms.

       528.    Plaintiff Dugue asserts Counts I-VI against Defendants, and seeks to represent both

the Uniform Class and Proximity Reactor Class.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )


                 APPENDIX O TO THE SECOND AMENDED COMPLAINT
       529.    Plaintiff Gloria Morales (“Plaintiff Morales”), a former service representative, is a

resident and citizen of Pennsylvania and is currently domiciled in Philadelphia, Pennsylvania. For

purposes of 28 U.S.C. § 1332, Plaintiff Morales is a citizen of Pennsylvania. Plaintiff Morales is

a former employee of American Airlines, Inc. As of July 15, 2018, Plaintiff Morales resigned from

her position because she could no longer bear being around her colleagues wearing the Twin Hill

uniforms due to the continuing adverse reactions she suffered and was no longer able to take leave

under the FMLA.

       530.    Plaintiff Morales had adverse reactions while wearing the Twin Hill uniform. As a

result, in or about July 2017 she stopped wearing the Twin Hill uniform and began wearing an

alternate uniform. But Plaintiff Morales continued to experience adverse reactions when she

worked around others who wore the Twin Hill uniforms. In or about August 2017, Plaintiff

Morales submitted a report to her supervising coordinator regarding her proximity reactions to the

uniforms. On numerous occasions following in or about July 2017, Plaintiff Morales reported her

proximity reactions to her Assistant Manager, Supervising Coordinator, and Manager. At no time

did American ever reassign Plaintiff Morales so that she would not have to work around the Twin

Hill uniforms. American knew that Plaintiff Morales was suffering, and would continue to suffer,

proximity reactions, and instead of taking steps to ameliorate her suffering knowingly continued

to cause her bodily harm. Each time that American assigned Plaintiff Morales to work with others

who were wearing Twin Hill uniforms while knowing that she would suffer a proximity reaction

was a separate, intentional tort by American.

       531.    Plaintiff Morales asserts Counts I-VI against Defendants, and seeks to represent

both the Uniform Class and Proximity Reactor Class.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )


                 APPENDIX P TO THE SECOND AMENDED COMPLAINT
        532.     Plaintiff Tashina Evans (“Plaintiff Evans”), a flight attendant, is a resident and

citizen of California and is currently domiciled in Poway, California. For purposes of 28 U.S.C. §

1332, Plaintiff Evans is a citizen of California. Plaintiff Evans is an employee of American

Airlines, Inc.

        533.     Plaintiff Evans had adverse reactions while wearing the Twin Hill uniform. As a

result, in or about February 2017 she stopped wearing the Twin Hill uniform and began wearing

an alternate uniform. But Plaintiff Evans continued to experience adverse reactions when she

worked around others who wore the Twin Hill uniforms. On several occasions Plaintiff Evans

informed her Supervisor that she was experiencing proximity reactions to the uniforms. At no time

did American ever reassign Plaintiff Evans so that she would not have to work around the Twin

Hill uniforms. American knew that Plaintiff Evans was suffering, and would continue to suffer,

proximity reactions, and instead of taking steps to ameliorate her suffering knowingly continued

to cause her bodily harm. Each time that American assigned Plaintiff Evans to work with others

who were wearing Twin Hill uniforms while knowing that she would suffer a proximity reaction

was a separate, intentional tort by American.

        534.     Plaintiff Evans asserts Counts I-VI against Defendants, and seeks to represent both

the Uniform Class and Proximity Reactor Class.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )


                 APPENDIX Q TO THE SECOND AMENDED COMPLAINT
       535.    Plaintiff Bret R. Rosengren (“Plaintiff Rosengren”), a flight attendant, is a resident

and citizen of Oklahoma and is currently domiciled in Oklahoma City, Oklahoma. For purposes

of 28 U.S.C. § 1332, Plaintiff Rosengren is a citizen of Oklahoma. Plaintiff Rosengren is an

employee of American Airlines, Inc.

       536.    Plaintiff Rosengren had adverse reactions while wearing the Twin Hill uniform. As

a result, in or about February 2017 he stopped wearing the Twin Hill uniform and began wearing

an alternate uniform. But Plaintiff Rosengren continued to experience adverse reactions when he

worked around others who wore the Twin Hill uniforms. Plaintiff Rosengren informed his

Supervisor through verbal communications that he was a proximity reactor and was experiencing

proximity reactions on numerous occasions. As recently as January 2019, Plaintiff Rosegren told

his Supervisor again that he was experiencing proximity reactions. At no time did American ever

reassign Plaintiff Rosengren so that he would not have to work around the Twin Hill uniforms.

American knew that Plaintiff Rosengren was suffering, and would continue to suffer, proximity

reactions, and instead of taking steps to ameliorate his suffering knowingly continued to cause him

bodily harm. Each time that American assigned Plaintiff Rosengren to work with others who were

wearing Twin Hill uniforms while knowing that he would suffer a proximity reaction was a

separate, intentional tort by American.

       537.    Plaintiff Rosengren asserts Counts I-VI against Defendants, and seeks to represent

both the Uniform Class and Proximity Reactor Class.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )


                 APPENDIX R TO THE SECOND AMENDED COMPLAINT
       538.    Plaintiff Cherie L. Anderson (“Plaintiff Cherie Anderson”), a flight attendant, is a

resident and citizen of North Carolina and is currently domiciled in Mount Gilead, North Carolina.

For purposes of 28 U.S.C. § 1332, Plaintiff Cherie Anderson is a citizen of North Carolina. Plaintiff

Cherie Anderson is an employee of PSA Airlines, Inc.

       539.    Plaintiff Cherie Anderson had adverse reactions while wearing the Twin Hill

uniform. As a result, in or about January 2017 she stopped wearing the Twin Hill uniform and

began wearing an alternate uniform. But Plaintiff Cherie Anderson continued to experience

adverse reactions when she worked around others who wore the Twin Hill uniforms. In or about

March 2017, Plaintiff Cherie Anderson emailed her Inflight Manager and Inflight Director,

informing them she was still experiencing reactions despite being out of the uniforms. In or about

January 2019, Plaintiff Cherie Anderson submitted an Injury on Duty report concerning her

proximity reactions, which was also reported to her Inflight Supervisor via an email which was

subsequently forwarded to Plaintiff Cherie Anderson’s Inflight Director. At no time did American

ever reassign Plaintiff Cherie Anderson so that she would not have to work around the Twin Hill

uniforms. American knew that Plaintiff Cherie Anderson was suffering, and would continue to

suffer, proximity reactions, and instead of taking steps to ameliorate her suffering knowingly

continued to cause her bodily harm. Each time that American assigned Plaintiff Cherie Anderson

to work with others who were wearing Twin Hill uniforms while knowing that she would suffer a

proximity reaction was a separate, intentional tort by American.

       540.    Plaintiff Cherie Anderson asserts Counts I-VI against Defendants, and seeks to

represent both the Uniform Class and Proximity Reactor Class.
                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that the foregoing Appendices N through R

to Plaintiffs’ Second Amended Class Action Complaint was filed electronically with the

Clerk of the Court using the CM/ECF system on this 27th day of February 2019, and served

electronically on all counsel of record.

                                               /s/ Todd L. McLawhorn
